DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "the body extending vertically from the heel portion" as recited in claims 1 and 11, "wherein the body extending vertically from the heel portion extends vertically at an angle from between 60 degrees to 80 degrees" as recited in claims 10 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 each recite the limitation "the body extending vertically from the heel portion and horizontally from the heel portion toward the toe projection", which renders the claim indefinite. The claimed concept is unclear because of the claim language.  It appears that Applicant is claiming the body extending vertically from the heel portion toward the toe projection.  For examination purposes, the limitation has been construed to be "the body extending vertically from the heel portion toward the top segment and horizontally from the heel portion toward the toe projection".
Claims 10 and 20 each recite the limitation "wherein the body extending vertically from the heel portion extends vertically at an angle from between 60 degrees to 80 degrees", which renders the claim indefinite.  By definition, the term "vertically" means at right angles to a horizontal plane.  Then, how can the body extending both "vertically" and "at an angle from between 60 degrees to 80 degrees"?  Therefore, the claim includes contradictory claimed subject matter.  In addition, the claim fails to define the two sides of the angle; therefore, it is unclear where the angle should be located.  Further clarification is required.
Claims 2-10 and 12-20 each depend from a rejected claim and are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 9, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krell (US 3,823,434 A).
Regarding claim 1, Krell discloses a device (a ski boot heater 4; fig. 2; col. 2, ll. 1-15; claim 1), comprising: 
a body (the body portion of the heater; see fig. 2) having a top segment (see annotated fig. 2), a heel portion (see annotated fig. 2), and a toe projection (see annotated fig. 2), the body extending vertically from the heel portion toward the top segment and horizontally from the heel portion toward the toe projection (see annotated fig. 2); 
a retainer (a structure between the top segment and the screw closure; see annotated fig. 2) disposed about a circumference of the top segment of the body (see annotated fig. 2); and 
a cap (screw closure 5; fig. 2; col. 2, ll. 1-15) disposed on the top segment of the body (see annotated fig. 2).
Regarding claim 2, Krell discloses the device of claim 1, and further discloses the device further comprising a spine (a bottom portion and a rear portion of the body, which provides support to the heater and maintains the shape of the heater; see annotated fig. 2) disposed in the body (see annotated fig. 2).
Regarding claim 3, Krell discloses the device of claim 2, and further discloses wherein the spine bends around the heel portion of the body (see annotated fig. 2).
Regarding claim 4, Krell discloses the device of claim 3, and further discloses wherein the spine extends upwardly from heel portion along the body (see annotated fig. 2).
Regarding claim 5, Krell discloses the device of claim 3, and further discloses wherein the spine extends horizontally towards the toe projection (see annotated fig. 2).
Regarding claim 6, Krell discloses the device of claim 1, and further discloses wherein the retainer is foldable (the heater, including the retainer, made of an elastic and collapsible material and is foldable; col. 2, ll. 1-5, 16-21; claim 1).
Regarding claim 7, Krell discloses the device of claim 1, and further discloses wherein the body and the retainer are made from a form fitting material (col. 2, ll. 1-9, 16-21; claim 1).
Regarding claim 9, Krell discloses the device of claim 1, and further discloses wherein the cap is one of a threaded cap (screw closure 5; fig. 2; col. 2, ll. 1-15) and a friction fit cap.
Regarding claim 11, Krell discloses a system, comprising: 
a ski boot (col. 1, ll. 1-5; claim 1), and 
a footwear warming device (a ski boot heater 4; fig. 2; col. 2, ll. 1-15; claim 1), the footwear warming device comprising: 
a body (the body portion of the heater; see fig. 2) having a top segment (see annotated fig. 2), a heel portion (see annotated fig. 2), and a toe projection (see annotated fig. 2), the body extending vertically from the heel portion toward the top segment and horizontally from the heel portion toward the toe projection (see annotated fig. 2); 
a retainer (a structure between the top segment and the screw closure; see annotated fig. 2) disposed about a circumference of the top segment of the body (see annotated fig. 2); and 
a cap (screw closure 5; fig. 2; col. 2, ll. 1-15) disposed on the top segment of the body (see annotated fig. 2).
Regarding claim 12, Krell discloses the system of claim 11, and further discloses the system further comprising a spine (a bottom portion and a rear portion of the body, which provides support to the heater and maintains the shape of the heater; see annotated fig. 2) disposed in the body of the footwear warming device (see annotated fig. 2).
Regarding claim 13, Krell discloses the system of claim 12, and further discloses wherein the spine bends around the heel portion of the body (see annotated fig. 2).
Regarding claim 14, Krell discloses the system of claim 13, and further discloses wherein the spine extends upwardly from heel portion along the body (see annotated fig. 2).
Regarding claim 15, Krell discloses the system of claim 13, and further discloses wherein the spine extends horizontally towards the toe projection (see annotated fig. 2).
Regarding claim 16, Krell discloses the system of claim 11, and further discloses wherein the retainer is foldable (the heater, including the retainer, made of an elastic and collapsible material and is foldable; col. 2, ll. 1-5, 16-21; claim 1).
Regarding claim 17, Krell discloses the system of claim 11, and further discloses wherein the body and the retainer are made from a form fitting material (col. 2, ll. 1-9, 16-21; claim 1).
Regarding claim 19, Krell discloses the system of claim 11, and further discloses wherein the cap is one of a threaded cap (screw closure 5; fig. 2; col. 2, ll. 1-15) and a friction fit cap.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krell (US 3,823,434 A).
Regarding claim 8, Krell discloses the device of claim 7, but does not explicitly disclose wherein the form fitting material is neoprene.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the form fitting material as claimed, in order to provide a highly durable and flexible material for the body and the retainer. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 18, Krell discloses the system of claim 17, but does not explicitly disclose wherein the form fitting material is neoprene.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the form fitting material as claimed, in order to provide a highly durable and flexible material for the body and the retainer. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    598
    850
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 3,823,434 A


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Duffin (GB190022071 A), Wang (CN 87205736 U) and Liu (CN 2323736 Y) all directed to a footwear warmer device having a shape of a human foot.  Prior art is not applied to claims 10 and 20 due to the contradictory subject matter within each claim as addressed in the 112(b) section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732